IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT


                            No. 97-31188
                          Summary Calendar




                            PAUL GARDEN,

                                           Petitioner-Appellant,
                               versus

               IMMIGRATION AND NATURALIZATION SERVICE,

                                          Respondent-Appellee.
                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                         USDC No. 97-CV-399
                        - - - - - - - - - -
                           April 28, 1998
Before DUHÉ, DeMOSS and DENNIS, Circuit Judges.

PER CURIAM:1

     Paul Garden appeals the district court’s order dismissing for

lack of jurisdiction his petition for review of the BIA’s decision

dismissing his appeal of his deportation order.      Garden    argues

that his petition was a 28 U.S.C. § 2241 federal habeas petition

over which the district court had jurisdiction.    Because Garden’s

petition sought review of the BIA’s decision and a stay of the

deportation order, the district court did not err in dismissing the

petition for lack of jurisdiction under 8 U.S.C. § 1105a.     Garden’s

motion for extraordinary relief is DENIED.

     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                         No.
                         -2-

AFFIRMED; MOTION FOR EXTRAORDINARY RELIEF DENIED.